DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/22.
It is noted that claims 11-12 are being included in this group since they are dependent from claim 1 which is being withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 19, 22, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 discloses a transmission in line 4 and at least one transmission in line 6.  Are these the same transmissions?  
With regards to claim 13, it is unclear from this claim if the processing devices are on the apparatus at the same time and are interchangeable with replacement devices or if the processing devices are interchangeable between each other.
With regards to claim 13, it is unclear from this claim if the processing devices are different, or if they could be the same and are just replacements.
With regards to claim 16 and 22, the “and/or” is confusing.  Please clarify.
With regards to claim 19, what is a universal motor?  It is being interpreted to mean any type of motor.
With regards to claim 23, the claim states “at least one transmission element”.  Is this different than the transmission claimed in claim 1?  Please clarify.  
Claim 25 recites the limitation "the guide device" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13, 18-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schemmel (PGPub 20090100615).
Schemmel teaches a handheld cleaning device comprising a motor housing (24), a motor (90) and a transmission (94).  There is a drive shaft (110) that acts on the transmission.  There is a first processing device (400) and a second processing device (400b).  The first processing and second processing device are configured to be exchangeable without the use of tools and configured to be driven by the transmission.  The second processing device includes a roller (400).  
With regards to claim 18, the device has a shaft for handheld use that is extendable (figure 9).
With regards to claim 19, the motor is a universal motor.
With regards to claim 20, a battery is used (70) for powering the device.
With regards to claim 21, there is a protective hood (420).
With regards to claim 22, there is a latching and unlatching means for exchanging the first and second processing devices (figure 16-18).
With regards to claim 23, there is a transmission element (94).
Claim(s) 13, 18-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kent (USPN 20130180547).
Kent teaches a handheld cleaning device comprising a motor housing, a motor (602) and a transmission (140, 150).  There is a drive shaft (figure 7a) that acts on the transmission.  There is a first processing device (131 a-d) and a second processing device (131a-d).  The first processing and second processing device are configured to be exchangeable without the use of tools and configured to be driven by the transmission.  The second processing device includes a roller (131a-d).  
With regards to claim 18, the device has a shaft for handheld use that is extendable (paragraph 0034).
With regards to claim 19, the motor is a universal motor.
With regards to claim 20, a mains connection is used (126) for powering the device.
With regards to claim 21, there is a protective hood (160).
With regards to claim 22, there is a latching and unlatching means for exchanging the first and second processing devices (paragraph 80).
With regards to claim 23, there is a transmission element (140, 150).
With regards to claim 24, the transmission element includes a first transmission (140) situated between the motor and a drive belt (704).
With regards to claim 25, there is a second transmission element (150) between the motor and a guide device.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schemmel (‘615) in view of Nuesink (WO 2004051001).
Schemmel teaches that the first processing device is a wire disk (400b; paragraph 0045) directly connected to the transmission output shaft, however fails to teach a guide wheel.  Nuesink teaches a cleaning device with a disk brush (25) connected to a housing with a guide wheel (28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schemmel so that is comprises a guide wheel as taught by Nuesink to allow for the brush to be used in the correct vertical position.  This will create uniform wear on the brush.  
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schemmel (‘615) and Nuesink (WO 2004051001) further in view of Kent (‘547)
Schemmel and Nuesink teach all the essential elements of the claimed invention including that the roller brush can be exchanged with a different brush (400, 400b) (claim 16) however fail to teach a belt drive (claim 15).  Kent teaches a transmission means with a drive belt (704) for driving the roller brush.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schemmel so that it comprises a drive belt as taught by Kent as an equivalent means for transferring motion from the motor to the roller brush.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schemmel (‘615)  and Kent (‘547) further in view of Siemens (GB1409561).
Schemmel and Kent teach all the essential elements of the claimed invention however fail to teach that the bristles on the roller brush are different.  Siemens teaches a brush with two different length bristles (figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schemmel and Kent so that their roller brush has different length bristles as taught by Siemens to allow for a deeper cleaning since the longer bristles will be able to reach into areas that the shorter bristles would not have.  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schemmel (‘615)  and Kent (‘547).  
Schemmel and Kent teach all the essential elements of the claimed invention however fail to teach the width of the roller brush.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller brush so that it is between 120 and 400mm wide since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  Further, the range is very large and therefore, it is entirely possible that the roller brushes of Schemmel and Kent would fall within this claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723